DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The objection to the specification provided in the previous office action has been withdrawn.
 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest an amplifier transistor coupled to the first photoelectric conversion region; a plurality of image sensing pixels, the plurality of image sensing pixels including: a second pixel including a second photoelectric conversion region disposed in the substrate; a third pixel including a third photoelectric conversion region disposed in the substrate; and an amplifier transistor coupled to the second and third photoelectric conversion regions; a first isolation region disposed in the substrate between the first pixel and the second pixel; and a second isolation region disposed in the substrate between the second pixel and the third pixel, wherein the first isolation region extends deeper into the substrate than the second isolation region in a cross sectional view; in combination with other elements of the claim.

claims 2 - 19, claims 2 - 19 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 20, the prior art of record fails to teach or fairly suggest a first photoelectric conversion region disposed in a substrate; and an amplifier transistor; a plurality of image sensing pixels, the plurality of image sensing pixels including: a second photoelectric conversion region disposed in the substrate; a third photoelectric conversion region disposed in the substrate; and an amplifier transistor coupled to the second and third photoelectric conversion regions; a first isolation region disposed in the substrate between the first photoelectric conversion region pixel and the second photoelectric conversion region; and a second isolation region disposed in the substrate between the second photoelectric conversion region and the third photoelectric conversion region, wherein the first isolation region extends deeper into the substrate than the second isolation region in a cross sectional view; and a control unit, wherein the control unit controls operation of the solid-state imaging device; in combination with other elements of the claim.

Regarding independent claim 21, the prior art of record fails to teach or fairly suggest an amplifier transistor; a plurality of image sensing pixels, the plurality of image sensing pixels including: a second photoelectric conversion region disposed in the substrate; a third photoelectric conversion region disposed in the substrate; and an amplifier transistor coupled to the second and third photoelectric conversion regions; a first isolation region disposed in the substrate between the first photoelectric conversion 

Conclusion 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solhusvik (US patent No. 2016/0093664) teaches a system with amplifier and switches with isolation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
12/23/2021Primary Examiner, Art Unit 2696